Citation Nr: 0638000	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-07 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for idiopathic peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
February 1971.

In a January 2004 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claim for service connection for 
idiopathic peripheral neuropathy.  The veteran appealed the 
Board decision denying the claim to the United States Court 
of Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand, in a January 2006 Order, the Court vacated 
the decision denying the claim and remanded the claim to the 
Board for readjudication in accordance with the Joint Motion.  
In September 2005, the Board remanded the claim for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

In a July 2002 statement, the veteran wrote that he had been 
treated by a private physician, Richard Preston, M.D.  The 
associated treatment records, however, were not obtained 
prior to the certification of the veteran's appeal to the 
Board.  In September 2005, the Board remanded the claim with 
instructions that the veteran should specifically be 
requested to provide any evidence in his possession that 
related to his claim.  The Board also instructed that private 
treatment records from Dr. Preston should be obtained, with 
the veteran's assistance.

In March 2006, the RO sent correspondence to the veteran 
which included an authorization for the release of 
information from Dr. Preston.  The veteran did not respond to 
this request for authorization for the release of 
information.  It appears from August 2006 correspondence from 
the veteran's representative that the reason for the lack of 
response was the veteran's belief that he had already 
supplied sufficient authorization for the release of Dr. 
Preston's medical records.  This, however, is not accurate.  
VA Form 21-4142, which pertains to authorization for the 
release of information to VA, clearly states in paragraph 9A 
that if the veteran does not void the authorization for 
release of information, the authorization will automatically 
expire 180 days from the date of the signature on the form.  
The veteran signed the authorization for release of Dr. 
Preston's medical records on July 2, 2002.  Thus, the 
authorization for the release of those records expired 180 
days later, despite that no attempt to obtain the records had 
been made.  Because the veteran, through his representative, 
questioned whether he again needed to provide his 
authorization for the release of Dr. Preston's records, the 
Board finds that an additional remand is necessary in order 
that such authorization may be obtained.

In a July 2006 communication from the veteran's 
representative, the representative requested that VA 
additionally obtain records from Drs. Hussain, Vora, and 
Adams.  However, the appropriate forms for the authorization 
for release of such information were not provided to VA, nor 
was identifying information sufficient to obtain such records 
provided.  On remand, the veteran should provide VA with the 
full names and addresses of each of the doctors mentioned 
(Hussain, Vora, and Adams), as well as the approximate dates 
of treatment and the conditions for which he received 
treatment.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran for the full names 
and addresses of Doctors Hussain, Vora, 
and Adams, as well as the approximate 
dates of treatment and the conditions 
for which he received treatment, and to 
also provide his authorization for the 
release of pertinent records.  After 
his authorization has been obtained, 
obtain and associate with the claims 
file the pertinent records.  All 
attempts to secure these records must 
be documented in the claims folder.

2.  Obtain and associate with the 
claims file private medical records 
from Richard Preston, M.D., dated from 
1990 to 1995, pertaining to treatment 
for numbness in the extremities.  The 
veteran should be requested to provide 
a release for those records and should 
be specifically informed that the 
release that he previously submitted 
has expired.  The veteran has indicated 
that these records may be obtained at 
the following address:

Richard Preston, M.D.
Ft. Sanders Professional Bldg.
Knoxville, Tennessee 37916

All attempts to secure these records 
must be documented in the claims 
folder.

3.  Then, readjudicate the claim for 
service connection for idiopathic 
peripheral neuropathy.  If the action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow the appellant an appropriate 
opportunity to respond.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


